[Cite as State v. Lanier, 2021-Ohio-4194.]

                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT


State of Ohio,                                     :

                 Plaintiff-Appellee,               :           No. 20AP-480
                                                           (C.P.C. No. 19CR-5944)
v.                                                 :
                                                         (REGULAR CALENDAR)
Crystal J. Lanier,                                 :

                 Defendant-Appellant.              :




                                             D E C I S I O N

                                   Rendered on November 30, 2021


                 On brief: [G. Gary Tyack], and Sheryl L. Prichard, for
                 appellee.

                 On brief: Crystal J. Lanier, pro se.

                   APPEAL from the Franklin County Court of Common Pleas

PER CURIAM.
        {¶ 1} Defendant-appellant, Crystal J. Lanier, appeals from a judgment of the
Franklin County Court of Common Pleas authorizing the medical staff at Twin Valley
Behavioral Healthcare ("Twin Valley") to involuntarily administer medication to her. For
the reasons which follow, we affirm.
        {¶ 2} By indictment filed November 15, 2019, plaintiff-appellee, State of Ohio,
charged appellant with two counts of murder, in violation of R.C. 2903.02, and one count
of tampering with evidence, in violation of R.C 2921.12. Each count carried a firearm
specification. Appellant entered a plea of not guilty to the charges.
        {¶ 3} As the matter proceeded, the issue of appellant's competency to stand trial
arose. The court ordered a competency evaluation of appellant in accordance with R.C.
No. 20AP-480                                                                                2

2945.371. On August 13, 2020, the court held a hearing to address appellant's competency.
Appellant was present and represented by counsel at the hearing. Following the hearing,
the court found appellant incompetent to stand trial and ordered appellant to undergo
treatment to restore competency at Twin Valley for a period of one year.
       {¶ 4} On September 3, 2020, David Soehner, M.D., appellant's attending
psychiatrist at Twin Valley, filed a petition requesting authorization to administer
medication to appellant involuntarily. The court held a hearing on the petition on
September 17, 2020. Appellant appeared via live video feed from Twin Valley and was
represented by counsel at the hearing. The trial court orally granted the petition at the
conclusion of the hearing. On September 18, 2020, the court issued an entry finding
appellant could not be restored to competency if she continued to refuse to take medication.
The court ordered appellant to take all medication prescribed to her and authorized the
medical staff at Twin Valley to administer medication to appellant by force if necessary.
       {¶ 5} Appellant appeals pro se from the September 18, 2020 entry, asserting the
following errors for our review:
                I.     Dr. David Soehner said to me that he wanted me to take
                       medication because I spoke about two different dates
                       telling him what happened and when it happened. The
                       Resident (physician)(psychiatrist) witnessed that. A
                       similar example of how I spoke about two dates is if I say
                       to you that Dr. Soehner waited until the video hearing
                       on 9/17/2020 to say that he wanted me to take this
                       medicine for delusional disorder just like my previous
                       lawyer Mary A. Younger waited until the hearing on
                       8/13/2020 to say in addition to they want me to go to
                       Twin Valley for competency classes but she wants me to
                       take anti psychotic medicine because I speak about a
                       court conspiracy.

                II.    I don't need medication to take competency classes and
                       I'm not incompetent as my previous lawyer said before
                       proving the hearing on 8/13/2020 that I was talking
                       about pleas when I was actually talking about knowing
                       about pleas and what they are.

                III.   I am not delusional.

(Sic passim.)
No. 20AP-480                                                                               3

         {¶ 6} As appellant's assignments of error are related, we address them jointly.
Appellant's assignments of error appear to assert that the trial court erred by finding her
incompetent to stand trial and by authorizing the medical staff at Twin Valley to
involuntarily administer medication to her.
         {¶ 7} Fundamental principles of fairness and due process demand that a criminal
defendant who is not legally competent may not be tried or convicted of a crime. See Pate
v. Robinson, 383 U.S. 375 (1966); State v. Berry, 72 Ohio St.3d 354, 359 (1995). The
constitutional test for competency to stand trial is whether the defendant has sufficient
present ability to consult with their lawyer with a reasonable degree of rational
understanding, and whether they have a rational as well as factual understanding of the
proceedings against them. Berry at 359, citing Dusky v. United States, 362 U.S. 402 (1960).
Ohio has codified this standard in R.C. 2945.37(G). An appellate court will not disturb a
trial court's competency determination where it is supported by reliable and credible
evidence in the record. State v. Williams, 23 Ohio St.3d 16, 19 (1986); State v. Vrabel, 99
Ohio St.3d 184, 2003-Ohio-3193, ¶ 33.
         {¶ 8} At the August 13, 2020 competency hearing, the state and defense counsel
stipulated to the contents of the report regarding appellant's competency. See R.C.
2945.37(E) (providing that "[a] written report of the evaluation of the defendant may be
admitted into evidence at the hearing by stipulation"). The trial court concluded that
appellant was incapable of understanding the nature and objectives of the proceedings
against her or of assisting in her defense "based upon the relevant reports, information, and
other evidence presented and the stipulation of counsel." (Aug. 13, 2020 Entry at 1.)
Accordingly, reliable and credible evidence in the record, including the stipulated
competency report, supported the court's conclusion that appellant was incompetent to
stand trial. As such, the trial court did not err in finding appellant incompetent to stand
trial.
         {¶ 9} R.C. 2945.38(B)(1)(c) governs the involuntary administration of medication
to a criminal defendant, providing as follows:
               If the defendant is found incompetent to stand trial, if the
               chief clinical officer of the hospital, facility, or agency where
               the defendant is placed, or the managing officer of the
               institution, the director of the program or facility, or the
               person to which the defendant is committed for treatment or
No. 20AP-480                                                                                 4

              continuing evaluation and treatment under division (B)(1)(b)
              of this section determines that medication is necessary to
              restore the defendant's competency to stand trial, and if the
              defendant lacks the capacity to give informed consent or
              refuses medication, the chief clinical officer of the hospital,
              facility, or agency where the defendant is placed, or the
              managing officer of the institution, the director of the
              program or facility, or the person to which the defendant is
              committed for treatment or continuing evaluation and
              treatment may petition the court for authorization for the
              involuntary administration of medication. The court shall
              hold a hearing on the petition within five days of the filing of
              the petition if the petition was filed in a municipal court or a
              county court regarding an incompetent defendant charged
              with a misdemeanor or within ten days of the filing of the
              petition if the petition was filed in a court of common pleas
              regarding an incompetent defendant charged with a felony
              offence. Following the hearing, the court may authorize the
              involuntary administration of medication or may dismiss the
              petition.

       {¶ 10} R.C. 2945.38 does not set forth specific standards for a trial court to apply in
determining whether to order the involuntary administration of medication. However, in
Sell v. United States, 539 U.S. 166 (2003), the United States Supreme Court held that the
constitution permits the government to involuntarily administer medication to a defendant
facing serious criminal charges in order to render the defendant competent to stand trial
"only if the treatment is medically appropriate, is substantially unlikely to have side effects
that may undermine the fairness of the trial, and, taking account of less intrusive
alternatives, is necessary to further important governmental trial-related interests." Sell at
179.
       {¶ 11} Thus, pursuant to Sell, a trial court must make the following findings prior to
authorizing involuntary administration of medication to a criminal defendant: (1) the
existence of an important governmental interest, (2) that involuntary medication will
significantly further the state's interest, (3) that involuntary medication is necessary to
further the state's interest, and (4) that the administration of the medication is medically
appropriate for the individual defendant. Sell at 180-81; State v. Brewer, 12th Dist. No.
CA2008-04-040, 2008-Ohio-6193, ¶ 11. The trial court must make specific findings
regarding the factors enunciated in Sell. State v. McClelland, 10th Dist. No. 06AP-1236,
No. 20AP-480                                                                                   5

2007-Ohio-841, ¶ 9; State v. Upshaw, 166 Ohio App.3d 95, 2006-Ohio-1819, ¶ 31-32 (2d
Dist.).
          {¶ 12} Although appellant does not present a specific argument regarding any of the
Sell factors, we will briefly analyze each. An appellate court reviews the trial court's finding
on the first Sell factor de novo and the court's findings on the remaining Sell factors for
clear error. Brewer at ¶ 13, 21, citing United States v. Green, 532 F.3d 538, 546, 552 (6th
Cir.2008); United States v. Hernandez-Vasquez, 513 F.3d 908, 915-16 (9th Cir.2008).
          {¶ 13} The first Sell factor requires the trial court to find that important
governmental interests are at stake. The government's interest in prosecuting "an
individual accused of a serious crime is important." Sell at 180. In Sell, the court noted it
had previously "suggested that, in principle, forced medication in order to render a
defendant competent to stand trial for murder was constitutionally permissible." Sell at 179,
citing Riggins v. Nevada, 504 U.S. 127 (1992). See also Green at 549 (stating that
"[w]hether a crime is 'serious' should be determined by its maximum statutory penalty").
As appellant was charged with murder, one of the most serious crimes, the government's
interest in bringing appellant to trial was important.
          {¶ 14} The second Sell factor obligates the trial court to find that involuntary
medication will significantly further the state's interest. To make this finding, the trial court
must conclude that administration of the medication is "substantially likely to render the
defendant competent to stand trial" and "substantially unlikely to have side effects that will
interfere significantly with the defendant's ability to assist counsel in conducting a trial
defense." Sell at 181. The trial court expressly relied on Dr. Soehner's testimony from the
September 17, 2020 hearing to grant the petition for involuntary administration of
medication.
          {¶ 15} Dr. Soehner stated that he had diagnosed appellant with delusional disorder,
persecutory type. Dr. Soehner explained that his proposed course of treatment for appellant
would begin with a "relatively low [dosage] of Risperdal," but that appellant was refusing
to take any medication. (Tr. at 7.) Dr. Soehner stated that appellant could not be restored
to competency without medication, as medication was the "only thing" that would "help
with significantly reducing persecutory and disorganized thinking." (Tr. at 8-9.)
No. 20AP-480                                                                                 6

       {¶ 16} Dr. Soehner stated that the potential side effects of the proposed medication
could "include some sedation and [could] also increase appetite." (Tr. at 12.) He explained
that the medical staff at Twin Valley would "monitor patients' weight and encourage a
healthy diet and exercise to prevent weight gain or increase in cholesterol or lipids." (Tr. at
12.) Dr. Soehner assured the court that the medication would not impair appellant's ability
to communicate with counsel. He stated that "monitoring her side effects of the
medications will be done, and the goal is to reduce symptoms, not to overmedicate or cause
side effects that the patient can't function." (Tr. at 14.) Dr. Soehner noted that "[a]t the
dosage [he was] starting the patient on, [he] expect[ed] the side effects to be minimal." (Tr.
at 12.) Dr. Soehner affirmed that the potential side effects from the proposed medication
were "outweighed by the patient's best interest to take these medications." (Tr. at 9.)
       {¶ 17} Dr. Soehner's testimony supported the conclusion that the proposed
medication was likely to render appellant competent to stand trial and unlikely to have side
effects that would impair her ability to assist counsel during trial. As such, the record
supported the finding under the second Sell factor.
       {¶ 18} The third Sell factor obligates the trial court to find that involuntary
medication is necessary to further the government's interests. In so concluding, the trial
court must determine that "any alternative, less intrusive treatments are unlikely to achieve
substantially the same results." Sell at 181. Dr. Soehner testified that medication was
necessary to restore appellant to competency and that there were "no lesser restrictive
methods" than the proposed medication to render appellant competent to stand trial. (Tr.
at 9.) Thus, Dr. Soehner's testimony supported the finding under the third Sell factor.
       {¶ 19} The fourth Sell factor requires the trial court to find that administration of
the medication is medically appropriate, i.e., "in the patient's best medical interest in light
of his medical condition." Sell at 181. Sell noted that the "specific kinds of drugs at issue
may matter here," as different medications may "produce different side effects." Id. Dr.
Soehner testified that he expected appellant's side effects from the Risperdal to be minimal.
Dr. Soehner addressed appellant's specific health circumstances, noting for instance that
Risperdal would not be problematic for appellant's high blood pressure. (Tr. at 8, 12.) Dr.
Soehner affirmed it was his "medical opinion that the medications that are prescribed are
in the defendant's best interest towards gaining competency." (Tr. at 9.) Based on Dr.
No. 20AP-480                                                                           7

Soehner's testimony, the trial court did not clearly err in finding administration of the
proposed medication medically appropriate for appellant.
      {¶ 20} Thus, our review of the record demonstrates the trial court did not err in
granting the petition for involuntary administration of medication. Appellant's first,
second, and third assignments of error are overruled.
      {¶ 21} Having overruled appellant's three assignments of error, the judgment of the
Franklin County Court of Common Pleas is affirmed.
                                                                    Judgment affirmed.


             DORRIAN, P.J., BROWN and LUPER SCHUSTER, JJ., concur.

                                _________________